Citation Nr: 1532806	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to restoration of service connection for type II diabetes mellitus, to include whether severance of service connection, effective August 1, 2014, was proper.  

2. Entitlement to an effective date prior to June 19, 2007, for the grant of service connection for type II diabetes mellitus.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a kidney condition, to include as secondary to type II diabetes mellitus.  

4. Entitlement to service connection for a kidney condition, to include as secondary to type II diabetes mellitus.  

5. Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to type II diabetes mellitus.  

6. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to type II diabetes mellitus.  

7. Entitlement to service connection for radiculopathy of the upper extremities, to include as secondary to type II diabetes mellitus.  

8. Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to type II diabetes mellitus.  

9. Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and/or due to exposure to herbicides.  

10. Entitlement to service connection for a heart condition, to include as secondary to type II diabetes mellitus and/or due to exposure to herbicides.  

11. Entitlement to service connection for a prostate condition, to include prostate cancer and benign prostate hypertrophy (BPH), to include as due to exposure to herbicides.  

12. Entitlement to a skin condition of the feet, to include as due to exposure to herbicides.  

13. Entitlement to service connection for bilateral hearing loss.

14. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  

15. Entitlement to an initial disability rating in excess of 20 percent for type II diabetes mellitus.  

16. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

17. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  

18. Entitlement to benefits for a child of a Vietnam Veteran born with a birth defect. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1967, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2009, March 2013, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The July 2007 rating decision denied service connection for PTSD, hypertension, and granted service connection for type II diabetes and assigned an initial 20 percent rating, effective June 19, 2007.  The June 2009 rating decision denied service connection for a heart condition, peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities, prostate cancer, an eye condition, and a TDIU.  The March 2013 rating decision denied service connection for a kidney condition, bilateral hearing loss, a skin condition of the feet, and benefits for a child of a Vietnam veteran born with a birth defect.  

In the March 2013 rating decision, the RO also denied the Veteran's claim for an initial disability rating in excess of 10 percent for tinnitus.  In March 2013, he filed a timely Notice of Disagreement (NOD) stating that he wished to appeal all issues in the March 2013 rating decision.  In September 2014, he notified the RO that he wished to withdraw his claim for an increased rating for tinnitus.  However, later in September 2014, the RO issued a Statement of the Case (SOC) denying an increased rating for tinnitus.  In his timely October 2014 VA Form 9, the Veteran stated that he wished to appeal all issues decided in the September 2014 SOC.  Therefore, the Veteran's claim for an increased rating for tinnitus remains on appeal.  

The Board notes that in the March 2013 rating decision, the RO denied the Veteran's claim for service connection for prostate cancer on the basis that new and material evidence had not been submitted following the June 2009 rating decision which had denied service connection for prostate cancer.  However, the Veteran filed a timely NOD to that decision in July 2009.  The RO then issued a SOC with regard to prostate cancer in August 2010, and the Veteran perfected his appeal by filing a timely VA Form 9 in August 2010.  The June 2009 rating decision is therefore not final with regard to this issue.  The Board has characterized the issue as entitlement to service connection for a prostate condition rather than as a petition to reopen a previously denied claim.  

The Board notes that in the July 2007 rating decision, the RO also denied service connection for "[n]ephrolithiasis, claimed as [k]idney conditions."  In his August 2007 NOD, the Veteran specified which issues from the July 2007 rating decision he wished to appeal and did not include the kidney condition claim.  He did not submit additional evidence within the one year following the July 2007 rating decision.  The July 2007 rating decision became final with regard to the kidney condition claim.  In August 2012, he filed another claim for service connection for a "kidney condition" due to his type II diabetes mellitus.  In Boggs v. Peake, it was determined that although "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A. § 7104(b) (West 2002)]," any evidence supporting the veteran's new theory of causation constitutes new and material evidence, and the claim must then be reopened under 38 U.S.C.A. § 5108.  520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  As will be discussed below, the Board upholds the RO's severance of service connection for type II diabetes mellitus, rendering the issue of whether the Veteran has submitted evidence in support of his theory of secondary service connection moot.  In this case the Veteran's kidney condition claim has been construed broadly as "kidney conditions."  

The Board finds that the Veteran is not seeking service connection for a differently diagnosed kidney disease or injury, so new and material evidence is required to reopen this claim.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.).  Therefore, the issue is phrased as above.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.  The Board has also rephrased his claim for service connection for prostate cancer as a claim for service connection for a prostate condition, to include prostate cancer and BPH.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran requested a hearing before a Decision Review Officer (DRO).  One was scheduled for January 2015 and he was notified.  Later in January 2015, the Veteran informed the RO that he wished to cancel his DRO hearing.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a kidney condition, hypertension, a heart condition, a skin condition of the feet, bilateral hearing loss, an acquired psychiatric disorder, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.  

2. In a July 2007 rating decision, the RO purported to grant service connection for type II diabetes mellitus.  

3. The undebatable evidence demonstrates that the Veteran does not have type II diabetes mellitus and did not have this condition in July 2007.

4. The July 2007 rating decision finding that the Veteran had type II diabetes mellitus manifestly changed the outcome of the service connection determination.  

5. An effective date earlier than June 19, 2007, for the grant of service connection for type II diabetes may not be granted because there is no entitlement to this benefit. 

6. Evidence associated with the claims file since July 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a kidney condition. 

7. The preponderance of the evidence reflects that the Veteran does not have peripheral neuropathy of the upper extremities due to any incident of his active duty service or to a service-connected disability. 

8. The preponderance of the evidence reflects that the Veteran does not have peripheral neuropathy of the lower extremities due to any incident of his active duty service or to a service-connected disability. 

9. The preponderance of the evidence reflects that the Veteran does not have radiculopathy of the upper extremities due to any incident of his active duty service or to a service-connected disability. 

10. The preponderance of the evidence reflects that the Veteran does not have radiculopathy of the lower extremities due to any incident of his active duty service or to a service-connected disability. 

11. The preponderance of the evidence reflects that the Veteran does not have a prostate condition due to any incident of his active duty service. 

12. Because service connection for type II diabetes was properly severed, the Veteran's claim for an initial disability in excess of 20 percent for that condition lacks legal merit.  

13. The 10 percent evaluation assigned for the Veteran's service-connected tinnitus is the maximum schedular rating authorized, and the Veteran has not identified any disability manifestations of tinnitus which are not contemplated by the schedular evaluation.

14. The probative evidence of record fails to demonstrate that the Veteran's daughter has spina bifida or that her mother is a Vietnam Veteran who was exposed to herbicides.  


CONCLUSIONS OF LAW

1. The purported grant of service connection for type II diabetes mellitus in July 2007 was clearly and unmistakably erroneous, and severance of service connection was proper.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 5109A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.303 (2014).

2. The criteria for an effective date prior to June 19, 2007 for the grant of service connection for type II diabetes have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2014).

3. Evidence received since the July 2007 rating decision that denied service connection for a kidney condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

4. The Veteran's peripheral neuropathy of the upper extremities was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

5. The Veteran's peripheral neuropathy of the lower extremities was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

6. Radiculopathy of the upper extremities was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

7. Radiculopathy of the lower extremities was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

8. The Veteran's prostate condition was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

9. The criteria for an initial disability rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 C.F.R. § 3.400(o)(1) (2014).

10. The criteria for an initial disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

11. The criteria for VA compensation benefits for birth defects of a child born to a Veteran have not been met. 38 U.S.C.A. §§ 1802, 1805, 1812, 1815 (West 2014); 38 C.F.R. § 3.814, 3.815 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication of the Veteran's claims, letters dated in April 2006, August 2006, May 2008, March 2009, and February 2013 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  

With regard to his increased rating claims, the appeals arise from disagreement with initial evaluations following grants of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to his claim for an earlier effective date for the grant of service connection for type II diabetes mellitus, such a claim is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In May 2008, the Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issues.  38 U.S.C.A. § 7105 (2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was inadequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

There are specific notice requirements which are applicable to severance of service connection.  38 C.F.R. § 3.105(d), (i) (2014).  Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the VA).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained or to request a hearing.  See 38 C.F.R. § 3.105(i) (2014).  In this case, the RO provided adequate notice to the Veteran of the proposed severance in a September 2013 rating decision, explaining the procedural rights in the cover letter.  The Veteran did not respond.  The Board finds that the 38 C.F.R. § 3.105(i) procedures have been satisfied.  Id.

If, as in this case, additional evidence is not received within the 60 day window following notice of the proposed rating reduction, a final rating action will be taken and the award reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) (2014).  Following expiration of the 60 day window, the RO severed service connection in an April 2014 rating decision.  The severance, and reduction of the Veteran's combined disability rating, took effect on August 1, 2014.  The Board finds that the 38 C.F.R. § 3.105(d) procedures have been satisfied. Id.

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Records (SSA), service personnel records, and indicated private medical records have been obtained.  

The duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (citing 38 U.S.C.A. § 5103A(d)(2)(B)).  If the evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.  

The Veteran was afforded VA examinations for his claims for peripheral neuropathy and radiculopathy of the bilateral upper and lower extremities and an eye condition in April 2009.  The examiner diagnosed peripheral neuropathy of the bilateral upper and lower extremities and declined to provide an etiology opinion because he concluded that the Veteran did not have type II diabetes mellitus, and therefore peripheral neuropathy could not be related to this condition.  The examiner concluded that the Veteran did not have radiculopathy.  No opinions regarding direct service connection were provided.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon, 20 Vet. App. at 86.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

The Veteran has been diagnosed with peripheral neuropathy, satisfying the first McLendon element.  However, the Veteran has not asserted, and the evidence does not show, that his peripheral neuropathy is directly related to service.  Early-onset peripheral neuropathy is a presumptive condition under 38 C.F.R. § 3.309(e).  However, the evidence does not show, nor has the Veteran asserted, that his peripheral neuropathy manifested within one year of his last exposure to herbicides.  He exclusively argues that his peripheral neuropathy is caused by his type II diabetes mellitus.  There is also no indication in the record that his peripheral neuropathy may be directly related to service.  Because the second and third elements set forth in McLendon are not met with regard to direct service connection, a remand an addendum opinion regarding peripheral neuropathy is not warranted.

The Veteran was not provided with a VA examination for his prostate condition.  As will be explained below, the Veteran has not been shown to have had prostate cancer at any time during the pendency of the appeal.  Therefore, because there is no prostate cancer that could be related to an event, injury, or disease in service, the Board finds that a VA examination for prostate cancer is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  With regard to his diagnosed prostate condition, BPH, the Veteran exclusively argues that it is due to herbicide exposure.  BPH is not a disability that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  However, a remand for an examination is not needed because the only evidence of record in support of the theory that his BPH was directly caused by exposure to herbicides is the Veteran's lay opinion.  As will be discussed below, the Veteran in this case is not competent to provide an opinion that his BPH was caused by herbicides.  There is no competent evidence in the record to indicate that the Veteran's BPH may be directly due to herbicide exposure or to any other event or injury in service.  The third McLendon element is not satisfied and a VA examination is not needed.  

The Veteran was provided with VA examinations for his claimed type II diabetes mellitus in August 2006, July 2009, June 2011, and February 2013.  The VA examiners all concluded that he does not have type II diabetes mellitus.  
The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for the opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran was afforded VA examinations for his tinnitus in March 2013 and September 2014.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions, and his complaints.  Barr v, 21 Vet. App. 303 (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

With regard to the Veteran's claim for benefits for a child with a birth defect, there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  This issue turns on statutory interpretation.  Thus, because the law, and not the evidence, is dispositive of this appeal, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  No further action is required pursuant to the VCAA for this claim.

Lastly, with regard to the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a kidney condition, any further development or notification action  under the VCAA would not avail the him because his claim is being reopened.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

II. Severance of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Once service connection has been granted, it can be severed only VA's showing that service connection is "clearly and unmistakably erroneous."  38 C.F.R. § 3.105(d) (2014); see also Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

There is a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be undebatable such that had it not been made, would have manifestly changed the outcome at the time that it was made; and (3) a determination that there was CUE must be made based on the record and law that existed at the time of the prior adjudication in question.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  See Stallworth, 20 Vet. App. at 487.  Further, "the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous.'"  Id., at 488 (quoting 38 C.F.R. § 3.105(d)).  In this case, additional evidence was received since the July 2007 rating decision which granted service connection for type II diabetes mellitus.  

For a grant of service connection, there must be evidence of the disability at the time of the claim for VA compensation.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In the rating July 2007 rating decision, the RO noted that the Veteran was first noted to have impaired fasting glucose in June 2005.  He underwent a VA examination in August 2006 where he was found to not have type II diabetes mellitus.  The RO also noted that a private physician had diagnosed type II diabetes mellitus.  In this case, the RO granted service connection for diabetes based upon a VA treatment record from June 19, 2007, which noted an assessment of diabetes mellitus.  

The Board notes that an April 2007 VA treatment record also notes that the Veteran had been prescribed rosiglitazone for type II diabetes mellitus, and that his VA treatment records show that he intermittently took medication and followed a diabetic diet.  However, the findings of the August 2006, July 2009, April 2010, June 2011, and February 2013 VA examiners show that the Veteran, in fact, does not have type II diabetes mellitus.  

The August 2006 VA examiner found that the Veteran had impaired glucose tolerance and "borderline" laboratory test values, but that the criteria for a diagnosis of type II diabetes mellitus were not met.  

At his July 2009 VA examination, the Veteran reported that type II diabetes mellitus had its onset in 2007.  The examiner noted that the Veteran was diagnosed with this condition by a private provider based upon laboratory test results from February 2007.  The examiner noted that at subsequent VA evaluations in April 2007 and on June 19, 2007, a diagnosis of diabetes mellitus was given "...based in [sic] the history given by the claimant."  The examiner found that the Veteran stated that he had "...been diagnosed by a private physician with [d]iabetes [m]ellitus after the 2/17/07 laboratory test.  VA primary physician review and follow up more laboratory test in which was found with [i]mpaired glucose tolerance and no [d]iabetes [m]ellitus."  Subsequently, the Veteran was advised to follow a diet and exercise for his impaired glucose tolerance.  The VA examiner then concluded that the Veteran did not have type II diabetes mellitus, and instead had impaired glucose tolerance.  The examiner included the Veteran's laboratory test results in her report.   

In April 2010, the VA examiner who conducted the July 2009 VA examination was asked for an addendum opinion.  The RO informed her that the August 31, 2006 VA examination "reported findings and two hours of glucose test result of 145, laboratory tests of 2-17-07 shows 113, 1 hour 226 mg/dL, and 2 hours 175 mg/dL.  Progress notes from VA of June 19, 2007 show diagnosis of diabetes mellitus type II with medications taken daily, reason for which the Veteran was granted service connection for diabetes mellitus.  Therefore we request the examiner to certify that the diagnosis of diabetes mellitus given by examiner on August 21, 2006, was err[o]neus and indicate the reasons."  

The examiner noted that the VA examination was conducted on August 30, not 31, 2006.  She stated that on August 30, 2006, "all laborator[y] test[s] done until that date [did] not meet the criteria for the diagnosis of [d]iabetes [m]ellitus."  She noted that the July 2009 VA examiner did not diagnose type II diabetes mellitus for the same reason.  

She noted that an April 17, 2007 VA note showed that a private physician found that the Veteran's glucose tolerance test was positive for diabetes mellitus.  Subsequently, a June 19, 2007 VA treatment note provided an assessment of diabetes mellitus.  A December 2007 private medical record from verified the diagnosis.  An October 2008 private medical record showed the Veteran had diabetes "by history" and had normal fasting blood sugar level and A1C HGB.  The examiner stated that the glucose tolerance test conducted on February 17, 2007 by a private physician showed impaired glucose tolerance and was "not part of the estandard criteria for the diagnosis" of diabetes mellitus.  The examiner then stated that, "...the certification of [i]mpaired glucose tolerance is maintained until C&P Diabetes Mellitus exam done on July 20, 2009.  No laboratory test found until C&P Diabetes Mellitus exam done on July 20, 2009, that fulfill[s] the criteria for Diabetes Mellitus diagnosis."  The examiner provided the Veteran's laboratory test results in her report and noted that the Veteran's 2 hour glucose level was 157 mg/dL.  

The examiner then explained that the American Diabetes Association (ADA) provided new criteria for a diagnosis of diabetes mellitus in January 2010.  Specifically, to be diagnosed with diabetes mellitus, the following criteria must be met:  (1) A1C HGB of 6.5 percent or more in two separate blood tests or, (2) a fasting plasma glucose of 126 mg/dL or more in two separate blood tests or, (3) a two hour plasma glucose of 200 mg/dL or more using a glucose load containing the equivalent of 75 grams of anhydrous glucose dissolved in water or, (4) in a patient with classic symptoms of hyperglycemia or hyperglycemic crisis, a random plasma glucose of 200 mg/dL or more.  

In June 2011, the Veteran underwent another VA examination.  The RO informed the examiner that "[t]he outpatient treatment records show the veteran with diagnosis DM type II and controlled with diet since 2007, and previously with Rosiglitazone.  If the examiner does not confirm[] the diagnosis, pls[sic] give[] rationale."  The examiner noted that the Veteran reported that he was warned about blood glucose values suggestive of pre-diabetes "but about three to four times ago, his private cardiologist Dr. [A. S.] told him about confirmation of diagnosis of diabetes and prescribed oral medication rosiglitazone."  The examiner noted that in 2007, VA noted impaired fasting glucose and prescribed oral medication.  Since that time, the Veteran reported that he followed a low sugar diet.  The examiner noted that the Veteran had episodes of lightheadedness with a sensation of dry mouth that believed to be hypoglycemia because it was relieved by eating a "sweet" or drinking juice.  The examiner stated that this was not confirmed by a glucose meter.  The Veteran reported exercising three times per week.  

The examiner concluded that the Veteran did not have type II diabetes mellitus.  Instead, she diagnosed pre-diabetes, impaired glucose tolerance, and impaired fasting glucose.  The examiner stated that the claims file and medical record were "...extensively reviewed and discuss[ed] with endocrinologist attending Dr. M[]."  The examiner explained that there is "no evidence of diabetes mellitus" based on the examination and the "...available extensive laboratory workup."  She stated that he has pre-diabetes, and does not meet the diagnostic criteria for diabetes mellitus per ADA guidelines.  She explained that "...the values used by a private cardiologist to reach the diagnosis of diabetes mellitus do not fulfill the established criteria" to diagnose diabetes mellitus.  She elaborated, 

a measurement of more than 200 in the one hour portion of the 3hr G[lucose]T[olerance]T[est] reported in the cardiologist note is not diagnostic of diabetes mellitus. If the glucose level in the 2 hour interval was above 200, then a diagnosis of diabetes mellitus could be made.  This is not the case in this veteran which the glucose level in the 2 hour test was below 200, and therefore a diagnosis of impaired fasting glucose should be made and not of diabetes mellitus.

Additionally, she stated that, 

as per electronic medical record there is an A1C value reported 12.9% on 09/15/2008.  This was most likely a lab error that was verified by his primary care provider. On previous laboratories and in subsequent laboratories there is no evidence of sustained elevations in A1C. In all laboratories the A1C has always been reported less than 6%.  For an adequate diagnosis the A1C should be sustained 6 5% or more, in two or more occasions, which this veteran does not comply.

Lastly, she noted that, 

as per electronic medical record, there is a blood glucose value reported as 163 on 02/02/2011.  But this laboratory was performed during an acute infectious process while being evaluated at emergency room, and less likely to be in fasting.  On previous fasting glucose measurements and subsequent fasting laboratories, there is no evidence of sustained elevations more than 126.  For an adequate diagnosis of diabetes mellitus, the fasting blood glucose values, should be sustained 126 or more, in two or more occasions, after complete fasting during eight hours, and in ambulatory setting free of acute infection; which this veteran does not complies[sic].  Glucose values performed during acute infectious process or illness, or performed during a hospital admission or ER, and without adequate fasting, should not be use[d].

The Veteran's most recent VA examination was conducted in February 2013.  The examiner stated that the criteria for a diagnosis of diabetes were not met, and that the Veteran instead had impaired fasting glucose.  The examiner provided the Veteran's laboratory test results and concluded, 

[t]his veteran does not meet the criteria for diabetes mellitus type 2 as up to this date.  Two previous C&P diabetes exams have been performed with the last one done on June 22, 2011 where the examiner determine[d] that the veteran did not meet the criteria of diabetes.  So far he has impaired fasting glucose.  All the laboratories done after the 2011 exam continue the same.  

The Veteran asserts that he has type II diabetes mellitus.  As discussed above, a diagnosis of diabetes mellitus involves analysis of laboratory test results.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran meets the criteria for a diagnosis of type II diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran has type II diabetes mellitus requires laboratory testing and medical inquiry into biological processes.  Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertion is low.  

The Board concludes that the findings of the four VA examiners, who produced four examination reports and one addendum opinion, are overwhelmingly supportive of the conclusion that the Veteran does not have, nor has he ever had, type II diabetes mellitus.  They have provided extensive reasoning for their findings.  They also addressed the private medical records and VA records that had previously shown diagnoses or assessments of diabetes mellitus and explained why a diagnosis of diabetes mellitus was not warranted.  

A current disability is necessary for any claim of service connection under any theory of entitlement.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The RO erroneously found that the Veteran had type II diabetes ellitus.  This error in the July 2007 rating decision manifestly changed the outcome in leading to a grant of service connection; thus, the July 2007 rating decision purporting to grant service connection for type II diabetes mellitus was clearly and unmistakably erroneous as a matter of law.  Accordingly, service connection for type II diabetes mellitus was properly severed.  See 38 C.F.R. § 3.105(d) (2014); see also Stallworth, at 487.  As the Board finds that service connection for type II diabetes mellitus was clearly and unmistakably not warranted, there is no reasonable doubt to resolve in favor of the Veteran.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

III. Entitlement to an Earlier Effective Date for Type II Diabetes Mellitus

In his August 2007 NOD, the Veteran challenged the effective date assigned for the grant of service connection for type II diabetes mellitus.  He argued that the effective date should have been June 6, 2005, the date that he believed VA began to treat him for type II diabetes mellitus.  Alternatively, he argued that the grant of service connection should have been February 15, 2006, the date he filed his claim.  

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  In this case, because service connection for type II diabetes mellitus has been properly severed, there is no entitlement.  Therefore, no earlier effective date may be allowed.  

Additionally, granting an earlier effective date for the grant of service connection for type II diabetes mellitus would effectively result in an "additional benefit" which is prohibited under 38 C.F.R. § 3.400(o)(1) (2014).  

IV. Petition to Reopen a Previously Denied Claim

In July 2007, the RO denied the Veteran's claim for service connection for a kidney condition on the basis that there was no nexus to service and that it was not caused by exposure to herbicides.  He did not submit an NOD or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the July 2007 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

Evidence received since the July 2007 includes the report of a February 2013 VA examination which notes that the Veteran reported passing a kidney stone in 1972, which is approximately five years after separation from service.  Presuming the credibility of this evidence, reopening of the Veteran's claim for service connection for a kidney condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").  To this extent, the appeal is granted.  

V. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran has been diagnosed with peripheral neuropathy of the upper and lower extremities.  The first element of both a direct and a secondary service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  He asserts that it is due to type II diabetes mellitus.  As discussed above, service connection for type II diabetes mellitus has been properly severed.  Therefore, the second element of a secondary service connection claim is not satisfied.  Wallin, 11 Vet. App. at 512.  Service connection for peripheral neuropathy of the upper and lower extremities cannot be granted on a secondary basis.  

The Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The Board notes that certain types of peripheral neuropathy are diseases that are presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  The regulations formerly referred to "acute and subacute" peripheral neuropathy; however, effective September 6, 2013, VA amended its regulations regarding presumptive service connection for acute and subacute peripheral neuropathy.  Specifically, based on findings from the September 29, 2010 National Academy of Sciences report titled, Veterans and Agent Orange: Update 2010, which concluded that early-onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  The amendment replaced the terms "acute and subacute" in 38 CFR § 3.307(a)(6)(ii) and 38 CFR § 3.309(e) with the term "early-onset" and removed the Note to 38 CFR 3.309(e) requiring that the neuropathy be "transient."  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.  

Thus, to qualify for presumptive service connection, early onset peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a) (2014).  In this case, the evidence does not show, nor has the Veteran asserted, that his peripheral neuropathy of the upper and lower extremities manifested within one year after his last exposure to herbicides.  Therefore, presumptive service connection is not warranted.  

Lastly, service connection is not warranted on a direct basis.  The evidence does not show, nor has the Veteran asserted, that his peripheral neuropathy of the upper and lower extremities was directly related to service.  The Veteran has argued exclusively that it is due to his type II diabetes mellitus, for which service connection was properly severed.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for peripheral neuropathy of the upper and lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

B. Radiculopathy of the Upper and Lower Extremities

The evidence of record does not show that the Veteran has had radiculopathy of any of his extremities during the appeal period.  Significantly, the Veteran underwent a VA examination in April 2009 where the examiner specifically concluded that the Veteran does not have radiculopathy.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Although the Veteran filed a claim for radiculopathy, a VA examiner specifically found that he does not have this condition.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran has radiculopathy, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining whether the Veteran has radiculopathy requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertion that he has radiculopathy is low.  

The Board finds that the conclusion of the VA examiner that the Veteran does not have radiculopathy is more probative than the Veteran's lay assertion, which is not competent.  Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of radiculopathy of any of his extremities.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C. Prostate Condition

The Veteran has not been diagnosed with prostate cancer.  The Board notes that the Veteran filed a claim for "prostate due to A[gent] O[range]" in August 2007, and did not specify prostate cancer.  However, the RO adjudicated his claim as if it were for prostate cancer.  The medical evidence of record shows that the Veteran does not have, nor has he ever had, prostate cancer.  Instead, he has BPH.  Private medical records show that in April 2008, the Veteran underwent a transrectal sonogram revealing a normal prostate.  An August 2008 SSA record notes a diagnosis of BPH, for which the Veteran was prescribed medication.  VA treatment records from May 2010 and July 2010 reflect diagnoses of BPH.  

Prostate cancer is a disease associated with exposure to herbicides.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  However, BPH is not.  Therefore, presumptive service connection is not warranted.  

Even if the claimed condition is not included on the list of diseases associated with herbicide exposure, service connection as directly related to such exposure is not precluded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, there is no medical evidence of record indicating that BPH may be directly caused by herbicide exposure.  

The only evidence in support of the claim is the Veteran's lay assertion that his prostate condition was caused by exposure to herbicides.  In this case, the Veteran's lay opinion is not competent evidence.  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the Veteran's BPH was directly caused by exposure to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's BPH requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  

The evidence does not show, nor has the Veteran asserted, that his BPH is related to any other event, injury, or disease that occurred in service.  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a prostate condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

VI. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

A. Type II Diabetes Mellitus

"A retroactive increase or additional benefit will not be award after basic entitlement has been terminated, such as by severance of service connection."  38 C.F.R. § 3.400(o) (2014).  As noted above, service connection for type II diabetes mellitus has been properly severed.  Therefore, an increased rating for this condition may not be granted.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim for an increased rating for type II diabetes mellitus must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B. Tinnitus

A10 percent disability evaluation is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic 6260 (2014).  Only a single evaluation may be assigned for tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  Id. at Note (2); see Smith v. Nicholson, 451 F.3d. 1344 (2006).

The Veteran's tinnitus was assigned the maximum schedular rating in the initial grant of service connection.  There is no legal basis upon which to award a higher schedular evaluation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, staged ratings are not warranted.  Fenderson, 12 Vet. App. 119.   

The Board has considered the potential application of 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the Veteran's tinnitus are contemplated by the schedular criteria set forth in Diagnostic Code 6260.  Specifically, he recurring ringing in his ears.  At his March 2013 VA examination, he described his tinnitus as "intermittent high pitched sound" that had since become "persistent."  At his September 2014 VA examination, he reported that his tinnitus had become more pronounced, but did not report additional symptoms.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected tinnitus, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  The Veteran disagrees with the assigned rating for his level of impairment.  He has not asserted that he has any symptoms from his tinnitus that are unusual or are different from those contemplated by the schedular rating criteria for tinnitus.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

VII. Benefits for a Child of a Vietnam Veteran Born with a Birth Defect

The Board notes that the Veteran is essentially claiming entitlement to service connection for his daughter's cleft lip, which he asserts was caused by his presumed exposure to herbicides.  There are specific regulations pertaining to service connection for disabilities inherited from a parent.  VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam Veteran who has spina bifida and other birth defects, to include cleft lip and cleft palate, that are associated with the Veteran's exposure to herbicides.  38 U.S.C.A. §§ 1805(a), 1812, 1815 (West 2014); 38 C.F.R. § 3.814(a), 3.815 (2014).

Significantly, spina bifida is the only birth defect warranting an award of benefits based on the herbicide exposure of a Vietnam Veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (in this case, cleft lip), the evidence must show the Vietnam Veteran who was exposed to herbicides is the child's mother.  38 U.S.C.A. §§ 1812, 1815 (West 2014); 38 C.F.R. § 3.815 (2014).

Since the Veteran is a father, not a mother, VA compensation is only payable if the Veteran's daughter was found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2014); 38 C.F.R. §§ 3.814 , 3.815 (2014).  The evidence does not show, nor does the Veteran contend, that his daughter has spina bifida.  He contends that she has a cleft lip.  The evidence does not show, nor does the Veteran assert, that his daughter's mother is a Vietnam Veteran who was exposed to herbicides.  

Disabilities other than spina bifida are not covered by 38 U.S.C.A. § 1805(a) and 38 C.F.R. § 3.815(a) for a child whose mother did not have Vietnam service.  Accordingly, the regulations pertaining to service connection for disabilities inherited from a parent are not applicable to the Veteran's claim.

There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam; therefore, the claim for compensation for the Veteran's daughter's birth defect must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Restoration of service connection for type II diabetes mellitus on the basis of an improper severance of service connection is denied.

An effective date earlier than June 19, 2007, for the grant of service connection for type II diabetes mellitus is denied.  

New and material evidence having been received, the claim for service connection for a kidney condition is reopened; the appeal is granted to this extent only.

Service connection for peripheral neuropathy of the upper extremities is denied.  

Service connection for peripheral neuropathy of the lower extremities is denied.  

Service connection for radiculopathy of the upper extremities is denied.  

Service connection for radiculopathy of the lower extremities is denied.  

Service connection for a prostate condition is denied.  

An intitle disability rating in excess of 20 percent for type II diabetes mellitus is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  

Compensation benefits for the Veteran's daughter's birth defect are denied.  


REMAND

Remand is necessary for the following reasons.  

With regard to the Veteran's kidney condition claim, at his February 2013 VA examination, he reported seeing a private nephrologist and urologist for his kidney problems.  The RO must attempt to obtain these records.  

With regard to hypertension, the Veteran is presumed to have been exposed to herbicides.  Hypertension is not listed as a condition that is presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  This was reiterated in again Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  The findings of the NAS reach the low threshold established to indicate that there may be a nexus between the Veteran's hypertension and service.  McLendon, 20 Vet. App. 79. 

With regard to the Veteran's eye condition, the Board notes that the Veteran was diagnosed with hypertensive retinopathy at his April 2009 VA examination.  Hypertensive retinopathy is "retinopathy associated with essential or malignant hypertension."  Dorland's Illustrated Medical Dictionary, 1634 (32nd ed. 2012).  Therefore, if it is determined that the Veteran's hypertension is service connected, an examination to determine whether the Veteran's hypertensive retinopathy is related to his hypertension would be warranted.  Therefore, the claim for service connection for an eye condition is inextricably intertwined with his claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

With regard to the Veteran's heart condition, VA and private medical records show that the Veteran has been diagnosed with various heart problems such as borderline left atrial enlargement, trace mitral regurgitation, and trace tricuspid regurgitation.  At his April 2009 VA examination, the tests conducted were not the type needed to diagnose ischemic heart disease.  Identification of the benefit sought does not require any technical precision.  See Ingram, 21 Vet. App. at 256-57.  The Veteran claimed a heart condition, which could encompass ischemic heart disease.  Because the Veteran is presumed to have been exposed to herbicides, an examination is needed to determine whether he has ischemic heart disease, which is a condition that is presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e) (2014).  

With regard to the Veteran's bilateral hearing loss, the March 2013 and September 2014 VA examination reports provide inadequate rationales for the negative opinions.  It is not sufficient to provide negative opinion solely on the fact that the Veteran had normal hearing on separation.  A new opinion is needed.  

With regard to the Veteran's skin condition, he has been diagnosed with tinea pedis and shoe dermatitis.  In March 2012, he asserted that he has had this condition since his service in the Republic of Vietnam.  The Veteran is competent to state that he had a skin problem in service and that it has persisted.  He has also asserted that it is due to his presumed exposure to herbicides.  The record is insufficient for the Board to adjudicate this claim.  An examination is needed.  McLendon, 20 Vet. App. 79.

With regard to the Veteran's acquired psychiatric disorder, the Board emphasizes that the Veteran has reported a credible stressor that was verified by the U.S. Armed Services Center for Unit Records Research (CURR, now known as the U.S. Army and Joint Services Records Research Center (JSRRC)) in October 2006.  Specifically CURR verified that the Veteran's unit sustained mortar and sniper attacks, and that the U.S. Army Vietnam Casualty database showed that two soldiers from the Veteran's unit were killed by gunfire.  No VA examiner has specifically addressed whether the Veteran's confirmed combat-related stressor caused his psychiatric disorder.  Therefore, a new examination is needed.  

Lastly, the outcomes of the service connection claims being remanded will have a substantial effect on the merits of his claim for a TDIU.  The claim for a TDIU is inextricably intertwined with these claims and must be remanded.  See Harris, 1 Vet. App. at 183; see also Tyrues, 23 Vet. App. at 178.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a release form for medical records generated by his private nephrologist and urologist.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service, or was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that a disability was not directly caused by herbicides by stating that the claimed disability is not on the list of diseases and conditions associated with herbicide exposure under VA regulations.   

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. IF AND ONLY IF the VA hypertension examiner concludes that the Veteran's hypertension is related to service, schedule the Veteran for an examination with an appropriate clinician for his eye condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The April 2009 VA examination report which noted a diagnosis of hypertensive retinopathy grade 1.  

c. The examiner must provide opinions as to the following: 

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye condition, including hypertensive retinopathy, was proximately due to or the result of his hypertension.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye condition, including hypertensive retinopathy, was aggravated beyond its natural progression by his hypertension.  

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his heart conditions.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide all relevant heart condition diagnoses.  The examiner must specifically state whether the Veteran has ischemic heart disease.  

c. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition(s) began during active service or are related to any incident of service.

d. For any diagnosed heart condition except for ishemic heart disease, the examiner must provide an opinion as to whether it was directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that a disability was not directly caused by herbicides by stating that the claimed disability is not on the list of diseases and conditions associated with herbicide exposure under VA regulations.   

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Return the Veteran's claims file to the examiner who conducted the September 2014 audiology examination so a supplemental opinion may be provided for his bilateral hearing loss.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's April 21, 1965 preinduction audiogram and October 30, 1967 separation audiogram.  The examiner is advised that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiograms conducted during the Veteran's service period appear to be in accordance with the older ASA standards and may need to be converted to ISO-ANSI standards.  

ii. The reports of the Veteran's March 2013 and September 2014 VA audiology examinations.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The Board concedes that the Veteran was exposed to acoustic trauma from combat in service.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

e. In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in-service as opposed to some other cause.  

f. A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination with an appropriate clinician for his skin condition on his feet.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A June 2007 VA treatment record showing a diagnosis of tinea pedis.  

ii. A March 2012 VA podiatry note showing scaliness of the feet and a diagnosis of shoe dermatitis.

iii. The Veteran's March 2012 statement that he has had skin conditions of the feet since his service in Vietnam.  

c. The examiner must provide all diagnoses relevant to skin conditions of the Veteran's feet.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin conditions of the feet began during active service, or are related to any incident of service, or are directly caused by exposure to herbicides.  The examiner is advised that it is insufficient to conclude that a disability was not directly caused by herbicides by stating that the claimed disability is not on the list of diseases and conditions associated with herbicide exposure under VA regulations.   

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Return the Veteran's claims file to the examiner who conducted the December 2014 psychiatric examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed psychiatric history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The October 2006 report from CURR which verifies the Veteran's stressor. 

ii. The reports of the Veteran's July 2007 and December 2014 VA examinations.  

c. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), not the DSM-5.  The examiner is advised that use of the DSM-5 to assess whether the Veteran has psychiatric disorders is not permitted under the VA regulations in effect for the Veteran's claim.  

d. For each psychiatric diagnosis, the examiner must provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the disability began during service, was chronically worsened during service, is related to any incident of service (including his verified stressor), or was manifest as a psychosis within one year after discharge from service.  This must include specific findings as to whether the Veteran has current PTSD or dysthymic disorder.  

e. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner MUST specifically address the Veteran's verified stressor that his unit sustained mortar and sniper attacks, and two soldiers from his unit were killed by gunfire

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


